Citation Nr: 1143552	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected left leg varicose veins, status post-sclerotherapy.

2.  Entitlement to an initial compensable rating for the service-connected right leg varicose veins.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 2007, during Gulf War Era.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision.

Although the Veteran initially requested a hearing, the Veteran withdrew his request in a March 2011 written statement.

As the claims before the Board involve a request for higher initial rating following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, the most recent VA examination dated in May 2010 is inadequate to rate the claim.  Upon examination, the VA examiner stated that the "extremity examination reveal[ed] varicose veins."  He diagnosed the Veteran with active varicose veins for the right and left lower extremities.  

In an addendum, the VA examiner stated that the right leg condition resolved itself.  The VA examiner, however, did not discuss his observations.

The Board is also of the opinion that a new VA examination would be probative to ascertain the severity of the Veteran's service-connected varicose veins of the lower extremities.  

In this regard, the Board notes that a compensable rating contemplates intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7120.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the medical examination provided with respect to the Veteran's disability is inadequate for rating purposes, the claim must also be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to the Veteran in order to obtain and associate with the claims files copies of any outstanding records referable to treatment for the service-connected varicose veins.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims files.  The Veteran must also be provided with an opportunity to submit such reports.

2.  Then, the RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected bilateral varicose veins.  The examiner, in sufficient detail, should discuss the criteria used to evaluate varicose veins when rendering an opinion.  See 38 C.F.R. § 4.104,

The claims folder should be made available to the examiner for review.  Any indicated testing also should be performed.  

The examiner should elicit from the Veteran and record a complete clinical history, to include timely information about his treatment.  

Detailed clinical findings should be recorded in order to facilitate the rating of the service-connected disability in terms of the applicable criteria.  

The examiner should identify whether any of the following symptoms or signs are present in the Veteran's lower extremities: persistent edema, subcutaneous induration; stasis pigmentation or eczema, persistent ulceration, or massive board like edema with constant pain at rest attributed to the effects of varicose veins.

For each of the foregoing symptoms or signs that is currently present, the examiner should indicate whether the symptom or sign is etiologically related to the Veteran's service-connected varicose veins of the right and left lower extremity and describe the severity of each identified symptom or sign.  

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence or record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and  afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


